J.M. Collins brought suit against White's Lumber  Supply Company and Fred D. Temple, manager of the company at Meridian, Mississippi, and also a stockholder therein, the action being for a tort alleged to have been committed by Temple while acting for and on behalf of said company, in trying to collect or secure an account claimed to be owing to it by J.M. Collins. The case was decided here on its merits on October 2, 1939, and is reported in191 So. 105; suggestion of error has been filed on behalf of Fred D. Temple, but none on behalf of the plaintiff, or on behalf of the lumber company.
In the former opinion the facts were not discussed with reference particularly to Fred D. Temple, the per curiam opinion merely stating the result as to him, the judgment against him being affirmed by an equally divided court, while the judgment against the lumber company was reversed and remanded. It was, and is, the opinion of the affirming Judges that the evidence was sufficient to sustain the liability of Fred D. Temple. There was a sharp *Page 683 
conflict in the testimony offered by the plaintiff and by the defendant in regard to what actually occurred the day of the alleged wrong done to Collins, as he claims. In the suggestion of error it is earnestly contended that the judgment should also be reversed as to Temple, and that no sound distinction could be made between the proof offered in the case as to him, and that offered in regard to the lumber company.
Questions of fact, and matters of dispute in the evidence, are for the jury, which has the advantage of the appellate court in determining questions of veracity and fact, since the witnesses are seen and heard while giving their testimony, with other advantages not possessed by the appellate court. Furthermore, when the verdict of the jury is challenged as being against the weight of the evidence, the trial court must bring to bear its judgment in the matter, and it has the same power as this Court to set aside the verdict of the jury. The trial judge also has the advantage of seeing the witnesses, and hearing them testify, may observe their demeanor, and knows something of their standing in the community where the cause of action arises.
Of course, in torts the liability is joint and several, and a verdict may be rendered against one of the tort feasors, and not against another, so far as the law is concerned. The Court here is reluctant to disturb the verdict of the jury, approved by the trial judge, on the ground that it is contrary to weight of the evidence. That is especially true where more than one witness testifies on behalf of one of the parties who is not directly interested in the result of the case. This Court has not the right to set aside a verdict as contrary to the weight of the evidence where there is testimony not improbable on its face, and where the witnesses so testifying have not been impeached in the manner known to the law, and reasonable men could arrive at different conclusions, depending upon their judgment of the capacity of the witness, and his veracity and willingness to respond to the truth. We do not crave *Page 684 
such power, and defer to the judgment of the jury and of the trial court, unless the preponderance of the evidence against a verdict is so great as to indicate that passion, prejudice or corruption entered into its rendition.
The testimony of all the parties — that is to say, of J.M. Collins, Fred D. Temple and E.L. Gilbert, general manager of the lumber company — showed that there was a controversy or dispute between J.M. Collins and the lumber company about an account claimed to be owing by Collins to the company. J.M. Collins was a building contractor, and he had obtained supplies of materials for the construction of buildings from White's Lumber  Supply Company.
Several days prior to the misconduct, as alleged, on the part of Temple and Gilbert, there had been a discussion of this account, and efforts by Temple to secure its payment, or a mortgage or deed of trust upon property owned, or claimed to be owned by Collins, to secure the debt. Collins would not admit the correctness of the account; but, according to Temple, he had agreed to secure it; while according to Collins, he had not agreed to secure the account, nor had he agreed to the correctness thereof.
Temple had a note and deed of trust prepared for the signature of Collins and his wife, the note dated June 7th, and the deed of trust describing the debt as evidenced by the note bearing said date, the deed of trust itself having blank date, blank signature space and blank acknowledgment space. The 7th was Monday preceding the Sunday on which the wrongs claimed in the suit were perpetrated upon Collins by Temple and Gilbert. On Wednesday preceding this Sunday there had also been a discussion between Collins and Temple about signing the deed of trust and note. Their testimony differs as to what occurred on this date. Collins was permitted to state that the discussion was unpleasant, but not to go into details; while Temple denied that the discussion was unpleasant. It appears from the testimony of Collins *Page 685 
that he declined to sign, and also that property was included in the deed of trust which he did not own, having already disposed thereof. There seems to have been further discussion on the Saturday preceding the day upon which the alleged wrong was committed; on which date Collins and Temple went to the office of the Chancery Clerk to examine records in regard to the property, and the ownership thereof; and it was then discovered by Temple that a transfer or assignment had been made by Collins. According to Temple, he requested Collins to meet him at his office at eight o'clock Sunday morning, to discuss the matter with him and Gilbert, who was the general manager of White's Lumber  Supply Company, and also of other allied corporations; and that he agreed to do so. Gilbert came over Sunday morning, reaching Meridian about half past eight, but Collins did not appear. He denied having agreed to meet Temple and Gilbert at the office of the former. About half past ten or eleven o'clock, Collins not having come to the office, Temple and Gilbert went to his residence, several blocks distant from the office, to see him, and came upon him near his home, conversing with one, Ben Harris, a neighbor. There is a difference in their versions of what happened.
According to the testimony of Temple and Gilbert, they invited Collins to get in their car, that they might discuss the matter; and driving to a point about half a mile from Collins' place they left the main highway, and turned into a place where there was a side entrance to the road, but which seems not to have been a road or highway — what one of the witnesses described as a "lover's lane;" and there, according to Temple and Gilbert, they discussed the matter with Collins at some length. Collins refused to sign the note and deed of trust, prepared as stated above. He had secured from the lumber company materials for a building which was being completed, and had contracted for another building; and when he refused to secure the debt claimed to *Page 686 
be owing by him to the lumber company, they proposed that he transfer to the lumber company his contracts for constructing the said buildings; and made an appointment for Collins to meet them at the office of the attorney for the lumber company on the following morning, to make the assignments. The testimony of Gilbert and Temple indicated no use of force, or threat of violence or effort to coerce Collins in any way, but merely a conference, seeking to adjust the matter, and to secure the execution of the deed of trust mentioned.
The testimony of Collins, corroborated in part by other witnesses, was to the effect that Temple and Gilbert drove up to a place near his home, where he was talking with a neighbor, Ben Harris, and asked him to get in their car, as they wanted to talk with him; that Harris suggested to Collins that he should not comply. Collins went on to his home, and Temple and Gilbert drove up in front of his home and called to him; and on his going out they invited him to get in the car in order to discuss the matter, which he did; whereupon they closed the door and drove rapidly away, over his protest, refusing to let him get out, and carried him to a point away from the highway and passers-by; and there undertook to procure his signature to the note and deed of trust, assaulting him, and using threatening language and gestures.
Mr. Collins relates the occurrences, in part, as follows:
"Q. Just tell the jury what was happening there, and what was said?" "Well, Mr. Temple says, `Mr. Gilbert got up this morning and drove all the way over here from Jackson to talk to you about this little matter,' and he says, `It seems you and me can't settle it and I want you just to talk with him a little bit about it.' I says, `All right, I will be glad to talk to you, be mighty glad. I believe you are a fair man, be glad to talk with you, just whatever you want to ask, or suggestions, just go ahead with it.' I says, `I don't feel like staying up; I am sick this morning. I just been down to get some medicine, but if we can't get together, I believe me and you can.' *Page 687 
He says, `Get in here.' I tried to get in that door. It wasn't open. I come around to that side. I got in and started to sit down. Time I sit down they started."
"Q. Did they start slow?" "No, sir: they started fast, due north. Well, I tried to get out and I couldn't, and this fellow Gilbert grabbed me and shoved me down. Then he held around the door. The glass was down. And they drove about a mile in a northeasterly direction on the old Marion road. Then they left the road and went north about a hundred feet, around in behind some bushes as far as they could go with an automobile at that time, and parked. And he says, `Well, I reckon, God damn you'" —
"(Interposing) Who said that?" "Mr. Temple. He says, `Well, I reckon, God damn you, you are surprised.' I says, `Well, yes and no.' He says, `Just what do you mean by that?' I says, `I am not at you, but I am at Mr. Gilbert.' And he says, `Well, you can leave your wife, you can leave your boy, you can leave your home, you can leave everything in the world but Miller Collins.' and he says, `We have got Miller Collins this morning.' and he says, `We are going to tell you what you are going to do, not what you ought to do and better do, but we are going to tell you this morning what you are going to do.' He began to talk to Mr. Gilbert. He says, `Mr. Gilbert, I have asked him to sign a little mortgage on his place.' He says, `He has refused to sign it.' I says, `Yes, I have, and I refused to do it because I haven't put any contracting money in that. I paid for it with my bonus money, and I am not going to give you a mortgage on it.' He says, `Yes, you are going to give me a mortgage on it.' I says, `Mr. Gilbert, you look like a fair man.' I says, `Let's take this thing to law. That's the only fair way.' I says, `I will go down, get me a lawyer — I haven't got one, but I will go down and get one, and I would just like to hear what twelve men and the law say about this.' Well, you just as well hit him or something. He jumped out of the car, pulled his coat off, opened the door, looked *Page 688 
me in the face, and says, `God damn the law,' . . . He says, `You haven't got twelve men in Lauderdale county against us, because they all owe us, and as far as a lawyer is concerned, you haven't got a one worth a damn not getting paid by the month, all you can get.'"
"What did Mr. Temple then do?" "He turned around on the back of the seat, turned around on his knees, facing me direct in the back of the seat. I was in the back seat of the car. He was under the steering wheel. He turned from under it, facing me, He laid this same deed of trust and mortgage over in my lap, and he grabbed me in the collar, and he come over with a knife, and he says, `Now you sign it,' and he started tapping me over the head with that knife in his hand. And this man Gilbert says, `Now you sign it.'"
"Did he strike you with the point of the knife?" "No, sir."
"What in addition to catching you, as you say, in your bosom here or collar . . . Did he lay hands on you at any other place?" "Yes, sir."
"Where did he lay hands on you?" "On the top of the head, because I had slid so far down in the seat was the only way he could get to me."
"Well, what did he do?" "He hit me over the head with the back of his hand, with a downward blow, like that."
Objection made, and the court ruled that the testimony as to striking would have to go out under the charges of the declaration.
The testimony of witnesses for Collins was to the effect that when he got in the car and started moving off, Ben Harris, who was nearby, went to the door of Collins' home to inform Mrs. Collins, but failing to get a response to his knock, went on to another place where he was to take dinner with a friend. Mrs. Collins seems to have become apprehensive, got in her car and started to follow, but, as she testified, failed to locate her husband, Temple and Gilbert. She then went for Mr. Harris, and *Page 689 
he joined her, whereupon they proceeded in the direction in which the parties had gone. They found where the car had turned off the Marion road, and followed it until they were near. Mr. Harris testified that he got out and went to the car of a Mr. Pryor, who had also come along, to see if he had a gun. Harris testified that he saw Temple brandishing a knife in front of Mr. Collins. Upon the arrival of Mrs. Collins and Harris, according to the testimony of Collins' witnesses — himself, Mrs. Collins and Ben Harris — Temple and Gilbert got into their car and drove rapidly toward town.
Mr. Collins testified that when these parties came up, Mr. Gilbert said, "Let's take him to the office, they can't come there," and that they went in the direction of the city, followed by Mrs. Collins and Harris; and that just before they reached Collins' home Mrs. Collins sped by them in her car and blocked the road in front of the home, and they then let Collins out of the car. These statements are disputed by Gilbert and Temple, who claim that they drove back, stopped in front of Mr. Collins' house, and let him out; they denied that Mrs. Collins sped in front of them and blocked the way.
There is also evidence by Collins as to threatening statements made by Gilbert, which are denied by Temple and Gilbert. It appears from the evidence that on the following morning Temple and Collins went to the office of the attorney for White's Lumber and Supply Company, and there executed an assignment of the contract for the two accounts mentioned in a foregoing statement; and that there was nothing said in the office in reference to the matters of the preceding day.
Temple testified that he took Collins in his car to this office — that they went together; and that Collins voluntarily signed the assignments of the said contracts.
There was a sharp dispute between Collins on the one hand, and Gilbert and Temple on the other, as to whether or not the note and deed of trust were in the car at the place to which they carried Collins; Collins testifying *Page 690 
that they produced the note and deed of trust, laid them on his lap, and tried to force him to sign, while they deny having the deed of trust there at all, and Temple states that Collins was in possession of the note and deed of trust prior to that.
Mrs. Collins testified that on Monday, or at some time shortly after the Sunday in question, Temple called her on the telephone, and asked her to have Collins return the note and deed of trust to him. This Temple denies. He testified that he did not know anything about the matters complained of by Collins, or testified to by him; about any tort committed on said Sunday until he was served with summons in the latter part of September in connection with this suit.
It also appears that the White Lumber and Supply Company filed a suit against Collins about the time of the service of process in the suit against the lumber company and Temple.
It is, of course, difficult to state all the pertinent and voluminous testimony in a suit of this kind, but the foregoing represents the gravamen of the testimony.
When the cause came on for trial, and the arguments were finished, it was near night fall. The jury retired, the Circuit judge directed the sheriff to notify him if the jury returned a verdict, and when later, during the night, the jury came into court, or asked to report, the Circuit judge was recalled to the court room, the jury was brought in and asked by the judge if they had arrived at a verdict. Several of the jurors shook their heads, and one, a Mr. Bidgood, according to some of the evidence, asked the judge, "Can a verdict —" whereupon the judge directed them to return to their room for further deliberation.
The lumber company was represented by a firm of lawyers, Temple having another lawyer; but all seems to have been conducted as a joint effort, the suit being a joint suit. A member of the firm representing White's Lumber  Supply Company was present in the court *Page 691 
when this happened, and testified that the above statement by the juror was what he recollected, and that he made no request of the court at that time.
Mr. Gipson, representing Temple, was not present. He had asked a deputy sheriff to telephone him if the jury reported, but through oversight this was not done. No request was made of the Circuit judge to that effect, but it was shown by his testimony that it was customary in such cases to notify counsel when the jury were ready to report; that he observed that one of the attorneys participating in the cause was present.
According to the juror, Bidgood, the jury had agreed to request the court to inform them if they could return the verdict against the lumber company, and not against Temple; and his recollection was that he asked the Circuit judge for further instructions, and that the court directed them to return to their rooms — that he could not give them further instructions, or words to that effect. The Circuit Judge made a statement that it was his conception of the law at the time that he could not give instructions after the jury retired — that he was not requested to do anything in the matter. And he overruled a motion for a new trial.
The testimony of the juror, Bidgood, was to the effect that after the judge directed them to return, as soon as he smoked a cigarette, they re-wrote the verdict, returning it against both defendants in the cause. The testimony of this juror was incompetent. A member of the jury cannot impeach its own verdict, nor can he testify to matters which show that the verdict returned was not the verdict of the jury. No reversible error can be predicated upon the failure of the judge to do anything at the time; the instructions given the jury were ample for their guidance; the judge could not have given additional instructions under the statutes of this state, without being requested to do so by the parties or their attorneys; and this was not done. *Page 692 
We think a study of the testimony, as disclosed in the above statement, and as contained in the record, would show ample evidence to sustain the verdict as to Temple, who was, of course, responsible for his own acts, whether acting for himself or for White's Lumber  Supply Company. The jury had a right to believe the testimony for the plaintiff. They also had a right to accept, if they believed it to be true, the testimony on behalf of the defendants. It was a case entirely for the jury to settle, on conflicting proof. A jury is supposed to be composed of men of good intelligence, sound judgment and fair character; and the attorneys participating in this suit are veterans of the Bar, having practiced in the county for many years, wise in planning and skillful in trials and possessing tongues well trained in the art of persuasion. They may be assumed to have been acquainted with the jurors and parties to the suit, and to have had knowledge of all the facts brought out. It is difficult to believe that, on the facts of this record, the jury did not act in good faith. The question would depend largely upon the standing of the witnesses in the court and in the community; and we are unable to say that there was any bias, prejudice or passion influencing the jury.
It is also contended, on the suggestion of error, that the court should have granted an instruction to the defendants, that if they did not believe the note and deed of trust were present at the place where the above-mentioned discussion occurred on Sunday, they should have found for the defendant; the controlling fact is not whether the note or deed of trust were present; but whether Temple abused and sought to coerce or intimidate Collins into signing the paper; and whether he and Gilbert were hostile and threatening in their attitude toward him. The question as to whether or not the note and deed of trust were actually present would, of course, have its effect upon the veracity of the witnesses; but the *Page 693 
tort could have been committed, on the facts, whether the note and deed of trust were there or not.
The suggestion of error is overruled.
Suggestion of error overruled.